DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s Appeal Brief filed January 31, 2022.  Claims 1-3, 5-12, and 14-18 are pending in this case.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Taylor, RegNo. 76,643 on May 20, 2022..

The application has been amended as follows: 

1.	(currently amended) A method for verifying a merchant associated with a merchant server of a data communication system, the method comprises:

generating, by [[the]] an issuing server of the data communication system, use rules associated with an exchange item, wherein the use rules include a list of authenticating information for a plurality of merchant servers of the data communication system, wherein the plurality of merchant servers includes the merchant server, and wherein the list of authentication information includes a security identifier assigned to [[a]] the merchant server 

sending, by the issuing server, the use rules to a marketplace server of the data communication system;

storing, by the marketplace server, a global copy of the security identifier in a marketplace database of the data communication system;

issuing, by the marketplace server, a local copy of the security identifier to the merchant server;

acquiring, by a computing device of the data communication system, secure custody of the exchange item from the marketplace server, wherein the exchange item has an exchange item data file, wherein the acquiring includes the marketplace server generating a secure block of an exchange item blockchain ledger in accordance with a secure custody protocol, wherein the secure block includes a public key associated with the computing device, information regarding the exchange item data file, and a signature , wherein the signature is generated by the marketplace server signing at least a portion of the secure block utilizing a private key of the marketplace server,

initiating, by the computing device, an acquisition process with the merchant server to acquire an item using the exchange item, wherein the initiating the acquisition process includes the computing device sending buyer use information to the merchant server, and wherein the buyer use information includes an identity of the exchange item data file;

sending, by the merchant server, merchant use information to the marketplace server, wherein the merchant use information includes the buyer use information and an identifier of the merchant server;

determining, by 

generating, by the merchant server, a verification signature by signing at least a portion of the merchant use information using the local copy of the security identifier;

obtaining, by the marketplace server, [[a]] the verification signature of the merchant server

authenticating, by the marketplace server, the verification signature of the merchant server in accordance with the use rules associated with the exchange item, wherein the authenticating includes generating a comparative verification signature by signing the at least the portion of the merchant use information using the global copy of the security identifier; and 

based on authenticating the verification signature of the merchant server, finalizing, by the marketplace server, the acquisition process by facilitating exchange of the of the secure custody of the exchange item between the computing device and the merchant server in accordance with the secure custody protocol.



2.	(currently amended) The method of claim 1, wherein the initiating the acquisition process further comprises:

sending, by the computing device, a request that includes the buyer use information to acquire the item and an identity of the exchange item to the merchant server; and 

sending, by the merchant server, a notice of the request and the identity of the exchange item to the marketplace server.

5.	(currently amended) The method of claim 1 further comprises:

sending, by the computing device, a request to acquire the item and an identity of the exchange item to the merchant server to initiate the acquisition process, wherein the request includes the buyer use information; 

determining, by the merchant server, that the acquisition process requires verification; and 

sending, by the merchant server, the verification signature, , and 

8.	(currently amended) The method of claim 1, wherein the facilitating the exchange of the secure custody of the exchange item 

exchanging the secure custody of the exchange item data file from the computing device to the merchant server in accordance with the secure custody protocol; 

while having the secure custody, updating, by the merchant server, the exchange item data file

when the acquisition process has been executed, returning, by the merchant server, the secure custody of the updated exchange item data file to the computing device.

10.	(currently amended) A computer readable memory comprises:

a first memory that stores operational instructions that, when executed by an issuing server of a data communication system, causes the issuing server to:

generate use rules associated with an exchange item, wherein the use rules include a list of authenticating information for a plurality of merchant servers of the data communication system, and wherein the list of authentication information includes a security identifier assigned to a merchant server of the plurality of merchant servers; and

send the use rules to a marketplace server of the data communication system;

a second memory that stores operational instructions that, when executed by a computing device of [[a]] the data communication system, causes the computing device to:
acquire the exchange item from the marketplace server of the data communication system, wherein the exchange item has an exchange item data file
initiate an acquisition process with the merchant server to acquire an item using the exchange item, wherein the initiating the acquisition process includes the computing device sending buyer use information to the merchant server, and wherein the buyer use information includes an identity of the exchange item data file;

a third memory that stores operational instructions that, when executed by the merchant server, causes the merchant server to:

send merchant use information to the marketplace server, wherein the merchant use information includes the buyer use information and an identifier of the merchant server;

a fourth memory that stores operational instructions that, when executed by 
determine the acquisition process requires verification of the merchant server; and 

a fifth memory that stores operational instructions that, when executed by the merchant server, causes the merchant server to:
generate a verification signature by signing at least a portion of the merchant use information using the local copy of the security identifier;

a sixth memory that stores operational instructions that, when executed by the marketplace server, causes the marketplace server to:
generate a secure block of an exchange item blockchain ledger in accordance with a secure custody protocol, wherein the secure block includes a public key associated with the computing device and information regarding the exchange item data file, wherein the public key within the secure block indicates the computing device has secure custody of the exchange item;
signing, with a private key of the marketplace server, the secure block;
obtain [[a]] the verification signature of the merchant server
authenticate the verification signature of the merchant server in accordance with the use rules associated with the exchange item, wherein the authenticating includes generating a comparative verification signature by signing the at least the portion of the merchant use information using  a global copy of the security identifier; and 
based on authenticating the verification signature of the merchant server, finalize the acquisition process by facilitating exchange of the of the secure custody of the exchange item between the computing device and the merchant server in accordance with the secure custody protocol.



11.	(currently amended) The computer readable memory of claim 10 further comprises:

the second memory further stores operational instructions that, when executed by the computing device, causes the computing device to initiate the acquisition process by:

sending a request that includes the buyer use information to acquire the item and an identity of the exchange item to the merchant server; and 

the third memory that stores further operational instructions that, when executed by the merchant server, causes the merchant server to:
send notice of the request and the identity of the exchange item to the marketplace server.

14.	(currently amended) The computer readable memory of claim 10 further comprises:

the second memory further stores operational instructions that, when executed by the computing device, causes the computing device to initiate the acquisition process by:
sending a request to acquire the item and identity of the exchange item to the merchant server to initiate the acquisition process, wherein the request includes the buyer use information; 

the third memory that stores further operational instructions that, when executed by the merchant server, causes the merchant server to:
determine that the acquisition process requires verification; and 
send the verification signature, , and 

15.	(currently amended) The computer readable memory of claim 10, wherein the  sixth memory further stores operational instructions that, when executed by the marketplace server, causes the marketplace server to authenticate the verification signature by:

comparing the comparative verification signature with the verification signature; and 

when the comparative verification signature matches the verification signature, authenticating the verification signature.


17.	(currently amended) The computer readable memory of claim 10 further comprises:

the sixth memory further stores operational instructions that, when executed by the marketplace server, causes the marketplace server to facilitate the exchange of the secure custody of the exchange item 
exchanging the secure custody of the exchange item data file from the computing device to the merchant server in accordance with the secure custody protocol; and

the third memory that stores further operational instructions that, when executed by the merchant server, causes the merchant server to:
while having the secure custody, update the exchange item data file with information regarding the acquisition process of the item by the computing device via the exchange item; and 
when the acquisition process has been executed, return the secure custody of the updated exchange item data file to the computing device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a method for merchant verification in an exchange item marketplace network.
The closes prior art of record discloses as follows – 
Choi al (US 2014/0207557) discloses generating, by the issuing server, use rules associated with an exchange item, wherein the use rules include a list of authenticating information for a plurality of merchant servers of the data communication system, and wherein the list of authentication information includes a security identifier assigned to a merchant server of the plurality of merchant servers; (par 56-59, 62, 66, 94 , 47-50)
sending, by the issuing server, the use rules to a marketplace server of the data communication system; (par (par 56-59, 62, 66, 94, 47-50, 47-50)
acquiring, by a computing device of the data communication system, secure custody of the exchange item from the marketplace server, wherein the exchange item has an exchange item data file,; (par 37, 52, 66, 44, 38, 47)
initiating, by the computing device, an acquisition process with the merchant server to acquire an item using the exchange item, wherein the initiating the acquisition process includes the computing device sending buyer use information to the merchant server, and wherein the buyer use information includes an identity of the exchange item data file; (par 37, 52, 66, 44, 38, 47).
Lin et al (US 2017/0046651) teaches a blockchain ledger. (par 71, 78, 114, 119, 145)
However, Lin teaches use rules in a blockchain ledger. (par 71, 78, 114, 119, 145)
Lingham et al (US 2016/0267472) discloses the marketplace server signing, a secure block in accordance with a secure custody protocol, wherein the secure block includes a public key wherein the public key within the signed secure block indicates the computing device has the secure custody of the exchange item. (par 72-73, 47-48, 66)
Lingham discloses storing, by the marketplace server, a global copy of the security identifier in a marketplace database of the data communication system; (par 63-74)
issuing, by the marketplace server, a local copy of the security identifier to the merchant server. (par 63-74)
Pelegero (US 2010/0145860) discloses sending, by the merchant server, merchant use information to the marketplace server, wherein the merchant use information includes the buyer use information and an identifier of the merchant server. (par 62-65).
Pelegero discloses obtaining, by the marketplace server, a verification signature of the merchant server. (par 72-73, 47-48, 64-66)
Pelegero discloses authenticating, by the marketplace server, the verification signature of the merchant server in accordance with the use rules associated with the exchange item, wherein the authenticating includes generating a comparative verification signature by signing the at least the portion of the merchant use information using the global copy of the security identifier. (par 72-73, 47-48, 66).
Pelegero discloses when the verification signature of the merchant server is authenticated, facilitating, by the marketplace server, exchange of the secure custody of the exchange item data file between the computing device and the merchant server in accordance with the secure custody protocol to finalize the acquisition process. (64-65)

However, the prior art does not disclose acquiring by the marketplace server generating a secure block of an exchange item blockchain ledger in accordance with a secure custody protocol, wherein the secure block includes a public key associated with the computing device, information regarding the exchange item data file, and a signature  of the marketplace server, wherein the signature is generated utilizing a private key of the marketplace server generating, by the merchant server, a verification signature by signing at least a portion of the merchant use information using the local copy of the security identifier; and based on authenticating the verification signature of the merchant server, finalizing, by the marketplace server, the acquisition process by facilitating exchange of the of the secure custody of the exchange item between the computing device and the merchant server in accordance with the secure custody protocol.
For these reasons, independent claim 1 and 10 and their dependent claims 2-3, 5-9, 11-12, and 14-18 are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685